PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/795,035
Filing Date: 26 Oct 2017
Appellant(s): BIO1 SYSTEMS, INC.



__________________
Justin P. Thomas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims:  
Claims 1-11 and 24-25 are rejected under 35 U.S.C. §101.
Claims 1-11 and 24-25 are rejected under 35 U.S.C. §103.

(2) Response to Argument
35 U.S.C. §101
Appellant argues that the claimed invention is not directed to a judicial exception (p. 3-4). Examiner respectfully disagrees. 
The claims recite systems and methods to document a medical condition of a patient, which is grouped in the “certain methods of organizing human activity” grouping of abstract ideas. See MPEP 2106.04 (describing concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior). In Step 2A prong 1 of the PEG, the claims are evaluated for reciting a judicial exception.
The claims are grouped into the “certain methods of organizing human activity” grouping of abstract ideas, because the claims are directed to collecting and sending patient information involving a patient evaluation by a medical provider. MPEP 2106.04 (describing concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, which may include a doctor patient relationship). Collecting and communicating medical information, which may include patient data, involves collecting, tracking, and organizing patient information. Moreover, the result of performing an action of sending or communicating a patient record of an evaluation also includes organizing human activity.
Appellant argues that the invention addresses a long-felt limitations around EHRs and patients brought into hospitals from the field where a system may receive an input from first responders with patient information which can then be transmitted to an electronic tag worn by the patient (p. 4). Examiner respectfully disagrees. 
Improvements to computer technology must be to improve computer capabilities and not just merely invoking computers as a tool. MPEP 2106.05(a). Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Generally linking the computer technology to the judicial exception does not add a meaningful limitation that would make the claims patent eligible. See MPEP 2106.05(e) and (h). 
Here, the additional elements do not show an improvement to the functioning of a computer or to any other technology. The claims recite using various computer elements, which are all incorporated in a general data processing system, utilizing a personal computing device and an electronic tag device to perform the abstract idea. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing. 
The statements in the specification par. 20-27 and 42 state that the additional elements may be any one or more apparatus or systems that are capable of accepting a structured input, processing the structed input, and processing the output, and any processor, memory, battery, and display performing receiving and displaying information. These are interpreted to mean that the claimed computer configurations and elements both alone or in combination are well-understood, routine, and conventional; and thus, do not impose meaningful limits on the judicial exception.
There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Moreover, the alleged improvements that the claims may provide are not technical solutions to a technical problem and are more akin to business solutions regarding communication between medical providers. The requirement of a computer or computer components is an insufficient basis to persuasively argue that claim is not directed to an abstract idea. A substantially similar argument was expressly rejected by the Court in Alice. Thus, although the claimed invention in Alice involved a computer system acting as a third-party intermediary between two parties, Alice Corp., 573 U.S. at 224, the Court held that “the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” Id. at 225-26, See also FairWarning, 839 F.3d at 1098 (“[T]he inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, ‘the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.’” (citation omitted)); In re TLI Comme ’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (“[N]ot every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry.”).

35 U.S.C. §103
Appellant argues that Cork and Ortiz combination of prior art is deficient for not teaching transmitting patient information resulting from an evaluation of the patient to an electronic tag device worn by the patient (p. 5-6). Examiner respectfully disagrees. 
Cork fig. 2 teaches communication of data between a head mounted display, medical device, and a server computer. The Final Rejection stated that the personal computing device and the electronic tag may both be a head-mounted display. The head-mounted display in Cork may function both as a personal computing device as used by the medical provider and as an electronic tag as worn by the patient. Cork fig. 6 and par. 76 explain that both a clinician and a patient may have separate head-mounted display devices. The incorporation of Ortiz intended to clarified that Cork may not teach that the medical provider computing device and the patient electronic tags were different devices in structure, since the clinician and the patient each used the same type of device for their relative functions. Ortiz was cited to specifically aid in compact prosecution to read on the specific devices and their structures stated in the specification that may be incorporated into the claims at any time in the prosecution.
Appellant argues that the Cork and Ortiz combination of prior art is deficient for not teaching the HMD transmitting patient information to an electronic tag worn by the patient (p. 6). Examiner respectfully disagrees. Cork was cited to teach the patient information and electronic tag as stated above, and Ortiz par. 48 was cited to teach computer communication with wearables, where a computing device may communicate data in a patient profile with a wearable computing device. 
Appellant argues that there is no articulated reasoning with some rational underpinning to support the legal conclusion of the obviousness of combining Cork with Ortiz (p. 6). Examiner respectfully disagrees. The Final Rejection explained that the motivation to combine the references was to attain constant interaction between the portable, wearable computer and the user to achieve and maintain data currency and consistency. The combination of Cork with Ortiz is also used to track and monitor patient activity, which is not a claimed invention. In response to the argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it considers only knowledge, which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAY M. PATEL/Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/JOHN P GO/Primary Examiner, Art Unit 3686      
                                                                                                                                                                                                  /Vincent Millin/
Appeal Conference Specialist



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.